Citation Nr: 1111877	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). In January 2009, the Board remanded the claim for additional development.  

In November 2008, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  The hearing transcript has been associated with the file.


FINDING OF FACT

The Veteran's low back disability was first manifested many years after service and has not been credibly related to his service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's service, and cannot be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a low back disorder.  At his personal hearing, the Veteran testified that he injured his back during service in January 1994, and that he was given pain pills and was told to go back to the field.  He stated that he has had ongoing back symptoms since that time.  He further asserted that although he sustained an injury at his post-service place of employment, i.e., that he sustained a herniated disc while he was lifting a 65-pound bucket of drywall at work, that this injury merely aggravated the preexisting back disorder that was caused by his service.  

As an initial matter, in January 2009, the Board remanded this claim for additional development.  The Board directed that the Veteran be contacted and requested to provide an appropriate release for his Workers' Compensation records, to include private magnetic resonance imaging (MRI) reports and any other private medical records pertinent to his work-related back injury.  The Board further directed that he be afforded an examination, and that an etiological opinion be obtained.  In March 2009, the Veteran was sent a duty to assist letter in compliance with the Board's directions.  The letter indicates that an "Authorization and Consent to Release Information" (VA Form 21-4142) was attached, and reflects that he was requested to complete this form, in part, in order to obtain his Workers' Compensation records.  That same month, the Veteran submitted a VA Form 21-4142 authorizing the release of his records from Central States Orthopedic Specialists (CSOS).  CSOS records (as well as other private medical reports), dated between 2006 and 2008, were subsequently obtained, and they have been associated with the claims file, including MRI reports.  To the extent that the Veteran did not authorize the release of reports directly from the Office of Workers' Compensation, no further development is required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claimant's claim is not a one-way street); see also See Caffrey v. Brown, 6 Vet. App. 377, 383 (1995) (stating that it is the responsibility of claimants to cooperate with VA).  In May 2009, the Veteran was afforded a VA spine examination.  The examiner indicated that the Veteran's claims file and medical records had been reviewed, and the report includes a summary of the Veteran's reported history, and detailed examination findings.  The examiner's etiological opinion, discussed infra, is accompanied by a sufficient rationale.  Given the foregoing, there is no basis to find that the examiner did not have a sufficient basis for the opinion, or that this examination report is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its January 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d) (2010). Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran's service treatment records show that in January 1994, he was treated for complaints of a one-day history of back pain with insidious onset when he was walking with a rucksack.  He denied any trauma in the previous 72 hours.  On examination, he had full active range of motion, no spasms, and he was able to do side-bends and touch his toes, although there was some pain on motion.  The assessment noted low back pain and dehydration.  He was given Motrin.  In November 1995, he was treated for a two-month history of low back pain.  He denied any trauma in the previous 72 hours.  He had some pain when leaning backwards.  The assessment was mechanical low back pain.  He was given Motrin, and told to apply heat and cold.  The first page of the Veteran's separation examination report, dated in April 1996, is not of record; the second page notes a complaint of persistent back pain since his last few months in Korea, about 1.5 years before, and that he did not seek help, but that he sought treatment at Ft. Sill.  An associated "report of medical history" shows that he indicated that he had recurrent back pain.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between October 1998 and 2009.  This evidence includes reports from D.R.F., D.C., dated between October 1998 and 2006, which show that the Veteran received chiropractic care on a total of six occasions, with notations of degenerative joint disease, lumbar hyperlumbardosis, and chronic lumbar strain.  

A VA examination report, dated in October 2006, shows that the Veteran asserted that he had had almost daily ongoing back pain since his service.  The diagnosis was lumbosacral strain with 0 (zero) to mild loss of function due to pain.  The examiner indicated that the Veteran's claims file had been reviewed, and concluded that, "It is my opinion that his current lower back condition with lumbosacral strain is less likely due to the lower back pain, which he experienced while he was in the service.  He was discharged from the military service in 1996 and there is no chronicity of the lower back condition after his discharge from service until recently he visited his chiropractor who is a friend of his."  

VA progress notes, dated between 2004 and 2008, show treatment for complaints of back pain as early as November 2006, at which time he reported that he had been found to have a bulging disc by a local neurosurgeon, and that he had been given physical therapy and steroids that had helped his symptoms.  The assessment was exacerbation of chronic low back pain.  A July 2007 report shows treatment for complaints of back pain, and notes that he was currently receiving Workers' Compensation for back pain, and that he may require surgery.  

Private treatment reports, dated between 2006 and 2008, to include CSOS reports, show ongoing treatment for back pain.  This evidence shows that on November 1, 2006, the Veteran sustained a back injury while lifting at his place of employment with a painting company.  Beginning in November 2006, he was noted to have a disc herniation at L4-5.  

A VA examination report, dated in May 2009, shows that the examiner stated that the Veteran's claims file and medical history had been reviewed.  The Veteran reported a 15-year history of back symptoms dating to his service, with a post-service history of a back injury at his place of employment three years ago.  He denied a history of surgery.  The diagnosis was very mild degenerative joint disease of the lumbosacral spine.  The examiner essentially stated that the Veteran has very mild degenerative joint disease, with normal X-ray findings, and that this condition is "less likely related" to the low back pain that he had while in service, explaining that there was no evidence of chronicity of low back pain while in service or after discharge from service, and that after discharge from service he sustained a work-related injury while working for a construction company about three years ago, and that his current low back condition is most likely related to his on-the-job injury.  

The Board first finds that the Veteran is not a credible historian.  The Veteran has testified that he has had ongoing low back symptoms since his service.  However, an October 1998 report from Dr. D.R.F. shows that he reported having no more than a one-year history of symptoms, and other reports indicate that the Veteran denied any previous history of a back problem prior to his November 2006 on-the-job injury.  See CSOS report, dated in February 2007; report from Oklahoma Spine & Brain Institute (OSBI), dated in May 2008.  Some of the CSOS and OSBI reports indicate that they were forwarded to attorneys, and an employee of the Office of Workers' Compensation Programs (OWCP), and they appear to have been used as evidence in association with his claim for OWCP benefits.  Given that the Veteran has provided inherently inconsistent statements as to the onset of his symptoms, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The Board further finds that the claim must be denied.  The Veteran was treated for back symptoms in January 1994, with no subsequent treatment for about one year and ten months, until November 1995.  He had no subsequent treatment during his remaining service, a period of about six months.  The diagnoses noted low back "pain;" however, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this regard, there is no evidence of spine pathology in association with either treatment.  In addition, although he complained of back pain upon separation from service, there is nothing to show that he was found to have a lumbosacral spine disorder at that time.  Therefore, the Board finds that a chronic lumbosacral spine disorder is not shown during service.  See 38 C.F.R. § 3.303(a).  

As for the post-service medical evidence, the earliest medical evidence of treatment for back symptoms is dated in October 1998, about 2.5 years after separation.  With one exception (discussed below) there is no competent evidence of a nexus between a lumbosacral spine disorder and the Veteran's service.  See 38 C.F.R. § 3.303(d) (2010).  Both the October 2006 and May 2009 VA opinions weigh against the claim.  In this regard, the examiner's reasoning in the October 2006 opinion, to the effect that the Veteran had only "recently" received chiropractic care, appears to be inconsistent with the evidence (which shows a chiropractic treatment in October 1998, followed by treatments as noted in Dr. D.R.F.'s reports), and warrants affording this opinion reduced probative value.  However, and in any event, the May 2009 opinion is considered highly probative evidence against the claim.  This opinion was based on a review of the Veteran's claims file, to include all medical evidence currently of record, and it characterizes the Veteran's degenerative joint disease of the lumbar spine as "very mild," with normal X-ray findings.  This report thus shows that the Veteran has minimal arthritis of the lumbar spine about 12 years after separation from service.  Finally, there is no medical evidence to show that arthritis of the lumbosacral spine was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In summary, the evidence does not show that the Veteran has a lumbosacral spine disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered a June 2006 statement from D.R.F., D.C., in which it is asserted that he has treated the Veteran for lumbar spine symptoms since 1998, at which time the Veteran was found to have degenerative joint disease with disc space narrowing.  Dr. D.R.F. asserts that the Veteran injured his spine while doing sit-ups on a concrete floor during service in 1993, and that his current lumbar spine disorder is "most likely related to his injury while in the service."  
This opinion is afforded little probative value.  Although Dr. D.R.F. states that the Veteran has had low back pain since service, he states that he did not begin treating the Veteran until October 1998.  At that time, the Veteran reported only a one-year history of low back pain.  See Dr. D.R.F's October 1998 treatment report.  Furthermore, to the extent that Dr. D.R.F. asserts that the Veteran has a low back disorder that is related to a 1993 injury while doing sit-ups on a concrete floor, the Veteran's service treatment reports have been discussed; there is no evidence to show that he sustained such an injury.  Rather, his first treatment for low back symptoms was in January 1994, with no evidence of trauma.  Therefore, this aspect of the opinion is based on an inaccurate factual premise, and it is afforded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Furthermore, this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  See Prejean, supra (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a low back disability was caused by service.  To the extent that he may assert that he had relevant symptoms during service, his statements would normally be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, supra.

As detailed above, the Board has determined that the Veteran is not a credible historian.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a low back disability, or to state whether a low back disability was caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan, supra; Jandreau, supra.  The Veteran's service treatment reports and post-service medical records have been discussed.  A low back disability is first shown no earlier than October 1998, which is almost 2.5 years after separation from service, and the May 2009 VA opinion is considered highly probative evidence against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a low back disability that is related to his service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection for a low back disability is denied.

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2006, prior to the initial adjudication of the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice explained the evidentiary requirements necessary to substantiate a claim for service connection and the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are established.  In all, the duty to notify was fulfilled.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, to include medical records associated with his claim for Workers' Compensation benefits.  To the extent that records have not been obtained from the OWCP, as previously discussed, the Veteran has not submitted an authorization for the release of these records as requested, and no additional development is required.  Wood, supra.  The Veteran has been afforded two examinations, and an etiological opinion has been obtained.  The Board finds that the examinations of record are adequate and provide sufficient evidence for the Board to adjudicate the claim.  Therefore, the duty to assist has been also been fulfilled. 


ORDER

Service connection for a low back disorder is denied.


____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


